TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00732-CR


Julia Winkley, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY

NO. 29,156, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING



O R D E R
PER CURIAM
This is an appeal from a conviction for theft.  The reporter's record has not been filed
because satisfactory arrangements for payment have not been made.  See Tex. R. App. P. 35.3(b). 
Appellant is represented by a retained attorney, Mr. Revis Kanak.  Counsel has informed the Court
that appellant is indigent, although no request for a free record was made.  See Tex. R. App. P. 20.2.
The appeal is abated and the cause remanded to the county court at law.  Upon
remand, the court shall conduct a hearing to determine whether appellant desires to prosecute this
appeal.  See Tex. R. App. P. 37.3(a)(2).  If she does, the court shall also determine whether appellant
is indigent.  If the court finds that appellant is presently indigent, the court shall order the preparation
of a reporter's record at no cost to appellant.  The court shall also make any other appropriate
findings and recommendations.  A supplemental clerk's record containing the court's written
findings and orders shall be filed in this Court no later than February 21, 2003.  This cause will be
returned to the docket of this Court upon the filing of the supplemental record.
It is ordered January 24, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish